department of the treasury internal_revenue_service washington d c date cc dom p si wta-n-116789-98 uil number release date memorandum for chief examination_division from subject georgia district branch chief branch cc dom p si classification of magnetic stripe keycard door locking system this written technical assistance-nondocketed responds to your inquiry dated date this technical assistance is advisory only is not binding on examination or appeals is not to be furnished or cited to taxpayers or their representatives and is not to serve as the basis for closing a case also the substance of this memorandum will not be recommended for publication as a revenue_ruling or revenue_procedure this document is not to be cited as precedent issue you have asked us to determine whether a hotel’s new magnetic stripe keycard door locking system is classified as nonresidential_real_property or tangible_personal_property under sec_168 of the internal_revenue_code conclusion we conclude that a hotel’s new magnetic stripe keycard door locking system is classified as nonresidential_real_property under sec_168 of the code facts the facts are that a hotel has recently installed on its interior guest room doors a new magnetic stripe keycard door locking system to replace a mechanical key door locking system the cost of the new system includes doorknobs locksets wta-n-116789-98 keycards an encoder installation and training classification as nonresidential_real_property or tangible_personal_property is a highly factual determination law and analysis the classification of property determines the depreciation deduction under sec_167 and sec_168 of the code sec_168 of the code provides that the term nonresidential_real_property means sec_1250 property which is not i residential_rental_property or ii property with a class_life of less than years sec_1250 of the code provides that the term sec_1250 property means any real_property other than sec_1245 property as defined in sec_1245 which is or has been property of a character subject_to the allowance for depreciation provided in sec_167 sec_1245 of the code provides that the term sec_1245 property includes any property which is or has been property of a character subject_to the allowance for depreciation provided in sec_167 and is personal_property sec_1_1250-1 of the income_tax regulations provides that the term real_property means any property which is not personal_property within the meaning of sec_1_1245-3 sec_1_1245-3 of the regulations provides that the term personal_property means tangible_personal_property as defined in sec_1_48-1 relating to the definition of sec_38 property for purposes of the investment_credit and intangible personal_property sec_1_48-1 of the regulations provides that the term tangible_personal_property means any tangible_property except land and improvements thereto such as buildings or other inherently permanent structures including items which are structural_components of such buildings or structures tangible_personal_property includes all property other than structural_components which is contained in or attached to a building the first sentence of sec_1_48-1 of the regulations provides that the term structural_components includes such parts of a building as walls partitions floors and ceilings as well as any permanent coverings therefor such as paneling or tiling windows and doors all components whether in on or adjacent to the building of a central air conditioning or heating system including motors wta-n-116789-98 compressors pipes and ducks plumbing and plumbing fixtures such as sinks and bathtubs electric wiring and lighting fixtures chimneys stairs escalators and elevators including all components thereof sprinkler systems fire escapes and other components relating to the operation or maintenance of a building the united_states court of federal claims in boddie-noell enterprises inc v u s cl_ct stated that b ased on a reading of the clear language of the above statutory and regulatory scheme to the extent any of the claimed items are expressly listed as a building or structural_component in the regulations they should be excluded from the definition of sec_38 property and are not creditable the claims_court referring to 74_tc_137 discussed below added that t his court does not feel that a relaxed interpretation of the promulgated regulations is appropriate boddie-noell enterprises inc cl_ct pincite because doors are expressly listed as a structural_component in sec_1_48-1 of the regulations they are excluded from the definition of tangible_personal_property and thus are nonresidential_real_property because a door is useless without a doorknob and locking system they are an integral part of the door itself and consequently also are structural_components and thus nonresidential_real_property case development hazards and other considerations court were presented with the above facts the tax_court would conclude that a new magnetic stripe keycard door locking system installed on a hotel’s interior guest room doors is classified as tangible_personal_property under sec_168 of the code we believe that if the tax the tax_court in scott paper co t c pincite referring to the first sentence of sec_1_48-1 of the regulations stated that the effect of the final element which reads and other components relating to the operation or maintenance of a building must be taken into account that final element functions as a descriptive phrase intended to present the basic test used for identifying structural wta-n-116789-98 components the preceding elements are examples of items which meet that test as a general_rule items which occur in an unusual circumstance and do not relate to the operation or maintenance of a building should not be structural_components despite being listed in sec_1_48-1 income_tax regs although the tax_court in scott paper co was interpreting the meaning of the term structural_components for purposes of the investment_credit the tax_court in 109_tc_21 stated that the same interpretation applies for purposes of depreciation in hospital corp of america the tax_court concluded that property used as an accessory to the taxpayer’s healthcare business rather than necessary for the operation or maintenance of a building is tangible_personal_property under sec_168 of the code for example regarding the hospital’s synchronously wired clock systems the tax_court stated that a lthough it seems that synchronized timekeeping systems are not unique to the healthcare business we conclude that the synchronized clocks relate to the operations carried on within petitioners’ buildings and not to the operation or maintenance of petitioners’ buildings consequently we hold that the branch electrical system relating to the synchronized clocks also constitute personal_property hospital corp of america t c pincite the tax_court in 65_tc_664 listed several factors to be considered when determining whether property is to be classified as tangible_personal_property for purposes of the investment_credit is the property capable of being moved and has it in fact been moved is the property designed or constructed to remain permanently in place are there circumstances which tend to show the expected or intended length of affixation ie are there circumstances which show that the property may or will have to be moved how substantial a job is removal of the property and how time-consuming is it is it readily removable wta-n-116789-98 how much damage will the property sustain upon its removal what is the manner of affixation of the property to the land the tax_court in hospital corp of america t c pincite stated that the same factors must be considered when determining whether property is not inherently permanent and thus is tangible_personal_property for purposes of depreciation the tax_court applied both scott paper co and whiteco industries inc to interior doors in morrision inc v commissioner 51_tcm_748 aff’d 891_f2d_857 11th cir the tax_court stated that doors constitute a structural_component only if they are a permanent part of the cafeteria building so that their removal would affect the essential structure of the building morrison inc t c m pincite the tax_court relying on scott paper co whiteco industries inc and morrision inc would probably conclude that a new magnetic stripe keycard door locking system installed on a hotel’s interior guest room doors is tangible_personal_property the system although not unique to the hotel business is an accessory to the hotel business and not necessary for the operation and maintenance of a building a hotel’s magnetic stripe keycard door locking system is not intended to be permanently attached to the building could easily be removed without damage to the building and has replaced an earlier mechanical key door locking system that was easily removed without damage to the building charles b ramsey branch chief branch office of assistant chief_counsel passthroughs and special industries
